Petition for Writ of Mandamus Denied and Memorandum Opinion filed
November 21, 2019.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-19-00911-CR



              IN RE CHRISTOPHER KEITH HANDY, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                             182nd District Court
                            Harris County, Texas
                        Trial Court Cause No. 1481109

                        MEMORANDUM OPINION

      On November 13, 2019, relator Christopher Keith Handy filed a petition for
writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex.
R. App. P. 52. In the petition, relator complains that the Honorable Danilo Lacayo,
presiding judge of the 182nd District Court of Harris County, denied his motion for
a nunc pro tunc order for pre-trial jail time credit.

      To be entitled to mandamus relief, a relator must show (1) that the relator has
no adequate remedy at law for obtaining the relief the relator seeks; and (2) what the
relator seeks to compel involves a ministerial act rather than a discretionary act. In
re Powell, 516 S.W.3d 488, 494–95 (Tex. Crim. App. 2017) (orig. proceeding).

      A nunc pro tunc order is appropriate to correct clerical errors in the judgment
the trial court actually rendered, but not errors that were the result of judicial
reasoning. Collins v. State, 240 S.W.3d 925, 928 (Tex. Crim. App. 2007). The
failure to award jail time credit in accordance with a mandatory statutory duty is a
clerical error that may be corrected by a nunc pro tunc order. Ex parte Ybarra, 149
S.W.3d 147, 148 (Tex. Crim. App. 2004). If the trial court fails to issue a nunc pro
tunc order to award mandatory jail time credit, relief may be sought by petition for
writ of mandamus. Id. at 149.

      It is a relator’s burden to provide a sufficient record to establish that relator is
entitled to relief. In re Henry, 525 S.W.3d 381, 382 (Tex. App.—Houston [14th
Dist.] 2017, orig. proceeding). Relator has failed to do so. Relator has not attached
any documents to his petition. Rules 52.3 and 52.7 require the relator to provide “a
certified or sworn copy” of any order complained of, any other document showing
the matter complained of, and every document that is material to relator’s claim for
relief that was filed in any underlying proceeding. Tex. R. App. P. 52.3(k)(1)(A),
52.7(a)(1). Relator has not provided the proof necessary to show that the trial court
violated a ministerial duty by denying his motion for a nunc pro tunc order.
                                          2
      Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.


                                  PER CURIAM

Panel consists of Justices Wise, Jewell, and Poissant.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         3